

117 S2605 RS: Energy and Water Development and Related Agencies Appropriations Act, 2022
U.S. Senate
2021-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 115117th CONGRESS1st SessionS. 2605[Report No. 117–36]IN THE SENATE OF THE UNITED STATESAugust 4, 2021Mrs. Feinstein, from the Committee on Appropriations, reported the following original bill; which was read twice and placed on the calendarA BILLMaking appropriations for energy and water development and
 related agencies for the fiscal year ending September 30, 2022, and for other purposes.That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for energy and water development and related agencies for the fiscal year ending September 30, 2022, and for other purposes, namely:ICORPS OF ENGINEERS—CIVILDEPARTMENT OF THE ARMYCorps of Engineers—CivilThe following appropriations shall be expended under the direction of the Secretary of the Army and the supervision of the Chief of Engineers for authorized civil functions of the Department of the Army pertaining to river and harbor, flood and storm damage reduction, shore protection, aquatic ecosystem restoration, and related efforts.INVESTIGATIONSFor expenses necessary where authorized by law for the collection and study of basic information pertaining to river and harbor, flood and storm damage reduction, shore protection, aquatic ecosystem restoration, and related needs; for surveys and detailed studies, and plans and specifications of proposed river and harbor, flood and storm damage reduction, shore protection, and aquatic ecosystem restoration projects, and related efforts prior to construction; for restudy of authorized projects; and for miscellaneous investigations, and, when authorized by law, surveys and detailed studies, and plans and specifications of projects prior to construction, $153,000,000, to remain available until expended: Provided, That the Secretary shall not deviate from the work plan, once the plan has been submitted to the Committees on Appropriations of both Houses of Congress.CONSTRUCTIONFor expenses necessary for the construction of river and harbor, flood and storm damage reduction, shore protection, aquatic ecosystem restoration, and related projects authorized by law; for conducting detailed studies, and plans and specifications, of such projects (including those involving participation by States, local governments, or private groups) authorized or made eligible for selection by law (but such detailed studies, and plans and specifications, shall not constitute a commitment of the Government to construction); $3,002,003,000, to remain available until expended; of which $100,202,000, to be derived from the Harbor Maintenance Trust Fund, shall be to cover the Federal share of construction costs for facilities under the Dredged Material Disposal Facilities program; and of which such sums as are necessary to cover 35 percent of the costs of construction, replacement, rehabilitation, and expansion of inland waterways projects, except for McClellan-Kerr Arkansas River Navigation System, Three Rivers, Arkansas, which shall be 28 percent during the fiscal year covered by this Act, shall be derived from the Inland Waterways Trust Fund, except as otherwise specifically provided for in law.MISSISSIPPI RIVER AND TRIBUTARIESFor expenses necessary for flood damage reduction projects and related efforts in the Mississippi River alluvial valley below Cape Girardeau, Missouri, as authorized by law, $380,000,000 to remain available until expended, of which $5,312,000, to be derived from the Harbor Maintenance Trust Fund, shall be to cover the Federal share of eligible operation and maintenance costs for inland harbors: Provided, That the Secretary shall not deviate from the work plan, once the plan has been submitted to the Committees on Appropriations of both Houses of Congress.OPERATION AND MAINTENANCEFor expenses necessary for the operation, maintenance, and care of existing river and harbor, flood and storm damage reduction, aquatic ecosystem restoration, and related projects authorized by law; providing security for infrastructure owned or operated by the Corps, including administrative buildings and laboratories; maintaining harbor channels provided by a State, municipality, or other public agency that serve essential navigation needs of general commerce, where authorized by law; surveying and charting northern and northwestern lakes and connecting waters; clearing and straightening channels; and removing obstructions to navigation, $4,682,797,000 to remain available until expended, of which $1,943,486,000, to be derived from the Harbor Maintenance Trust Fund, shall be to cover the Federal share of eligible operations and maintenance costs for coastal harbors and channels, and for inland harbors; of which such sums as become available from the special account for the Corps of Engineers established by the Land and Water Conservation Fund Act of 1965 shall be derived from that account for resource protection, research, interpretation, and maintenance activities related to resource protection in the areas at which outdoor recreation is available; of which such sums as become available from fees collected under section 217 of Public Law 104–303 shall be used to cover the cost of operation and maintenance of the dredged material disposal facilities for which such fees have been collected; and of which $50,000,000, to be derived from the general fund of the Treasury, shall be to carry out subsection (c) of section 2106 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2238c) and shall be designated as being for such purpose pursuant to paragraph (2)(B) of section 14003 of division B of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136): Provided, That 1 percent of the total amount of funds provided for each of the programs, projects, or activities funded under this heading shall not be allocated to a field operating activity prior to the beginning of the fourth quarter of the fiscal year and shall be available for use by the Chief of Engineers to fund such emergency activities as the Chief of Engineers determines to be necessary and appropriate, and that the Chief of Engineers shall allocate during the fourth quarter any remaining funds which have not been used for emergency activities proportionally in accordance with the amounts provided for the programs, projects, or activities.REGULATORY PROGRAMFor expenses necessary for administration of laws pertaining to regulation of navigable waters and wetlands, $212,000,000, to remain available until September 30, 2023.FORMERLY UTILIZED SITES REMEDIAL ACTION PROGRAMFor expenses necessary to clean up contamination from sites in the United States resulting from work performed as part of the Nation's early atomic energy program, $260,000,000, to remain available until expended.FLOOD CONTROL AND COASTAL EMERGENCIESFor expenses necessary to prepare for flood, hurricane, and other natural disasters and support emergency operations, repairs, and other activities in response to such disasters as authorized by law, $35,000,000, to remain available until expended.EXPENSESFor expenses necessary for the supervision and general administration of the civil works program in the headquarters of the Corps of Engineers and the offices of the Division Engineers; and for costs of management and operation of the Humphreys Engineer Center Support Activity, the Institute for Water Resources, the United States Army Engineer Research and Development Center, and the United States Army Corps of Engineers Finance Center allocable to the civil works program, $216,000,000, to remain available until September 30, 2023, of which not to exceed $5,000 may be used for official reception and representation purposes and only during the current fiscal year: Provided, That no part of any other appropriation provided in this title shall be available to fund the civil works activities of the Office of the Chief of Engineers or the civil works executive direction and management activities of the division offices: Provided further, That any Flood Control and Coastal Emergencies appropriation may be used to fund the supervision and general administration of emergency operations, repairs, and other activities in response to any flood, hurricane, or other natural disaster.OFFICE OF THE ASSISTANT SECRETARY OF THE ARMY FOR CIVIL WORKSFor the Office of the Assistant Secretary of the Army for Civil Works as authorized by 10 U.S.C. 3016(b)(3), $5,000,000, to remain available until September 30, 2023: Provided, That not more than 75 percent of such amount may be obligated or expended until the Assistant Secretary submits to the Committees on Appropriations of both Houses of Congress the report required under section 101(d) of this Act and a work plan that allocates at least 95 percent of the additional funding provided under each heading in this title, as designated under such heading in the report accompanying this Act, to specific programs, projects, or activities.WATER INFRASTRUCTURE FINANCE AND INNOVATION PROGRAM ACCOUNTFor the cost of direct loans and for the cost of guaranteed loans, as authorized by the Water Infrastructure Finance and Innovation Act of 2014, $5,700,000, to remain available until expended, for safety projects to maintain, upgrade, and repair dams identified in the National Inventory of Dams with a primary owner type of state, local government, public utility, or private: Provided, That no project may be funded with amounts provided under this heading for a dam that is identified as jointly owned in the National Inventory of Dams and where one of those joint owners is the Federal Government: Provided further, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That these funds are available to subsidize gross obligations for the principal amount of direct loans, including capitalized interest, and total loan principal, including capitalized interest, any part of which is to be guaranteed, not to exceed $570,000,000: Provided further, That within 30 days of enactment of this Act, the Secretary, in consultation with the Office of Management and Budget, shall transmit a report to the Committees on Appropriations of the House of Representatives and the Senate that provides: (1) an analysis of how subsidy rates will be determined for loans financed by appropriations provided under this heading in this Act; (2) a comparison of the factors that will be considered in estimating subsidy rates for loans financed under this heading in this Act with factors that will be considered in estimates of subsidy rates for other projects authorized by the Water Infrastructure Finance and Innovation Act of 2014, including an analysis of how both sets of rates will be determined; and (3) an analysis of the process for developing draft regulations for the Water Infrastructure Finance and Innovation program, including a crosswalk from the statutory requirements for such program, and a timetable for publishing such regulations: Provided further, That the use of direct loans or loan guarantee authority under this heading for direct loans or commitments to guarantee loans for any project shall be in accordance with the criteria published in the Federal Register on June 30, 2020 (85 FR 39189) pursuant to the fourth proviso under the heading Water Infrastructure Finance and Innovation Program Account in division D of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94): Provided further, That none of the direct loans or loan guarantee authority made available under this heading shall be available for any project unless the Secretary and the Director of the Office of Management and Budget have certified in advance in writing that the direct loan or loan guarantee, as applicable, and the project comply with the criteria referenced in the previous proviso: Provided further, That any references to the Environmental Protection Agency (EPA) or the Administrator in the criteria referenced in the previous two provisos shall be deemed to be references to the Army Corps of Engineers or the Secretary of the Army, respectively, for purposes of the direct loans or loan guarantee authority made available under this heading: Provided further, That for the purposes of carrying out the Congressional Budget Act of 1974, the Director of the Congressional Budget Office may request, and the Secretary shall promptly provide, documentation and information relating to a project identified in a Letter of Interest submitted to the Secretary pursuant to a Notice of Funding Availability for applications for credit assistance under the Water Infrastructure Finance and Innovation Act Program, including with respect to a project that was initiated or completed before the date of enactment of this Act.In addition, fees authorized to be collected pursuant to sections 5029 and 5030 of the Water Infrastructure Finance and Innovation Act of 2014 shall be deposited in this account, to remain available until expended.In addition, for administrative expenses to carry out the direct and guaranteed loan programs, notwithstanding section 5033 of the Water Infrastructure Finance and Innovation Act of 2014, $8,500,000, to remain available until September 30, 2023.GENERAL PROVISIONS—CORPS OF ENGINEERS—CIVIL(INCLUDING TRANSFER OF FUNDS)101.(a)None of the funds provided in title I of this Act, or provided by previous appropriations Acts to the agencies or entities funded in title I of this Act that remain available for obligation or expenditure in fiscal year 2022, shall be available for obligation or expenditure through a reprogramming of funds that:(1)creates or initiates a new program, project, or activity;(2)eliminates a program, project, or activity;(3)increases funds or personnel for any program, project, or activity for which funds have been denied or restricted by this Act, unless prior approval is received from the Committees on Appropriations of both Houses of Congress;(4)proposes to use funds directed for a specific activity for a different purpose, unless prior approval is received from the Committees on Appropriations of both Houses of Congress;(5)augments or reduces existing programs, projects, or activities in excess of the amounts contained in paragraphs (6) through (10), unless prior approval is received from the Committees on Appropriations of both Houses of Congress;(6)InvestigationsFor a base level over $100,000, reprogramming of 25 percent of the base amount up to a limit of $150,000 per project, study or activity is allowed: Provided, That for a base level less than $100,000, the reprogramming limit is $25,000: Provided further, That up to $25,000 may be reprogrammed into any continuing study or activity that did not receive an appropriation for existing obligations and concomitant administrative expenses;(7)ConstructionFor a base level over $2,000,000, reprogramming of 15 percent of the base amount up to a limit of $3,000,000 per project, study or activity is allowed: Provided, That for a base level less than $2,000,000, the reprogramming limit is $300,000: Provided further, That up to $3,000,000 may be reprogrammed for settled contractor claims, changed conditions, or real estate deficiency judgments: Provided further, That up to $300,000 may be reprogrammed into any continuing study or activity that did not receive an appropriation for existing obligations and concomitant administrative expenses;(8)Operation and maintenanceUnlimited reprogramming authority is granted for the Corps to be able to respond to emergencies: Provided, That the Chief of Engineers shall notify the Committees on Appropriations of both Houses of Congress of these emergency actions as soon thereafter as practicable: Provided further, That for a base level over $1,000,000, reprogramming of 15 percent of the base amount up to a limit of $5,000,000 per project, study, or activity is allowed: Provided further, That for a base level less than $1,000,000, the reprogramming limit is $150,000: Provided further, That $150,000 may be reprogrammed into any continuing study or activity that did not receive an appropriation;(9)Mississippi river and tributariesThe reprogramming guidelines in paragraphs (6), (7), and (8) shall apply to the Investigations, Construction, and Operation and Maintenance portions of the Mississippi River and Tributaries Account, respectively; and(10)Formerly utilized sites remedial action programReprogramming of up to 15 percent of the base of the receiving project is permitted.(b)De minimus reprogrammingsIn no case should a reprogramming for less than $50,000 be submitted to the Committees on Appropriations of both Houses of Congress.(c)Continuing authorities programSubsection (a)(1) shall not apply to any project or activity funded under the continuing authorities program.(d)Not later than 60 days after the date of enactment of this Act, the Secretary shall submit a report to the Committees on Appropriations of both Houses of Congress to establish the baseline for application of reprogramming and transfer authorities for the current fiscal year which shall include:(1)A table for each appropriation with a separate column to display the President's budget request, adjustments made by Congress, adjustments due to enacted rescissions, if applicable, and the fiscal year enacted level; and(2)A delineation in the table for each appropriation both by object class and program, project and activity as detailed in the budget appendix for the respective appropriations; and(3)An identification of items of special congressional interest.102.The Secretary shall allocate funds made available in this Act solely in accordance with the provisions of this Act and the report accompanying this Act. 103.None of the funds made available in this title may be used to award or modify any contract that commits funds beyond the amounts appropriated for that program, project, or activity that remain unobligated, except that such amounts may include any funds that have been made available through reprogramming pursuant to section 101.104.The Secretary of the Army may transfer to the Fish and Wildlife Service, and the Fish and Wildlife Service may accept and expend, up to $5,400,000 of funds provided in this title under the heading Operation and Maintenance to mitigate for fisheries lost due to Corps of Engineers projects.105.None of the funds in this Act shall be used for an open lake placement alternative for dredged material, after evaluating the least costly, environmentally acceptable manner for the disposal or management of dredged material originating from Lake Erie or tributaries thereto, unless it is approved under a State water quality certification pursuant to section 401 of the Federal Water Pollution Control Act (33 U.S.C. 1341): Provided, That until an open lake placement alternative for dredged material is approved under a State water quality certification, the Corps of Engineers shall continue upland placement of such dredged material consistent with the requirements of section 101 of the Water Resources Development Act of 1986 (33 U.S.C. 2211).106.Additional funding provided in this Act shall be allocated only to projects determined to be eligible by the Chief of Engineers.IIDEPARTMENT OF THE INTERIORCentral Utah ProjectCENTRAL UTAH PROJECT COMPLETION ACCOUNTFor carrying out activities authorized by the Central Utah Project Completion Act, $21,000,000, to remain available until expended, of which $5,000,000 shall be deposited into the Utah Reclamation Mitigation and Conservation Account for use by the Utah Reclamation Mitigation and Conservation Commission: Provided, That of the amount provided under this heading, $1,550,000 shall be available until September 30, 2023, for expenses necessary in carrying out related responsibilities of the Secretary of the Interior: Provided further, That for fiscal year 2022, of the amount made available to the Commission under this Act or any other Act, the Commission may use an amount not to exceed $1,850,000 for administrative expenses.Bureau of reclamationThe following appropriations shall be expended to execute authorized functions of the Bureau of Reclamation:WATER AND RELATED RESOURCES(INCLUDING TRANSFERS OF FUNDS)For management, development, and restoration of water and related natural resources and for related activities, including the operation, maintenance, and rehabilitation of reclamation and other facilities, participation in fulfilling related Federal responsibilities to Native Americans, and related grants to, and cooperative and other agreements with, State and local governments, federally recognized Indian Tribes, and others, $1,832,101,000 to remain available until expended, of which $71,217,000 shall be available for transfer to the Upper Colorado River Basin Fund and $19,606,000 shall be available for transfer to the Lower Colorado River Basin Development Fund; of which such amounts as may be necessary may be advanced to the Colorado River Dam Fund: Provided, That $40,000,000 shall be available for transfer into the Blackfeet Water Settlement Implementation Fund established by section 3717 of Public Law 114–322: Provided further, That $1,000,000 shall be available for transfer into the Aging Infrastructure Account established by section 9603(d)(1) of the Omnibus Public Land Management Act of 2009, as amended (43 U.S.C. 510b(d)(1)): Provided further, That such transfers may be increased or decreased within the overall appropriation under this heading: Provided further, That of the total appropriated, the amount for program activities that can be financed by the Reclamation Fund, the Water Storage Enhancement Receipts account established by section 4011(e) of Public Law 114–322, or the Bureau of Reclamation special fee account established by 16 U.S.C. 6806 shall be derived from that Fund or account: Provided further, That funds contributed under 43 U.S.C. 395 are available until expended for the purposes for which the funds were contributed: Provided further, That funds advanced under 43 U.S.C. 397a shall be credited to this account and are available until expended for the same purposes as the sums appropriated under this heading: Provided further, That of the amounts made available under this heading, $10,000,000 shall be deposited in the San Gabriel Basin Restoration Fund established by section 110 of title 1 of appendix D of Public Law 106–554: Provided further, That of the amounts provided herein, funds may be used for high-priority projects which shall be carried out by the Youth Conservation Corps, as authorized by 16 U.S.C. 1706: Provided further, That within available funds, $250,000 shall be for grants and financial assistance for educational activities: Provided further, That in accordance with section 4007 of Public Law 114–322, funding provided for such purpose in fiscal years 2019, 2020, and 2021 shall be made available for the construction, pre-construction, or study of the North-of-the-Delta Off Stream Storage (Sites Reservoir Project), the Los Vaqueros Reservoir Phase 2 Expansion Project, the B.F. Sisk Dam Raise and Reservoir Expansion Project, and the Del Puerto Canyon Reservoir, as recommended by the Secretary in the letter dated July 23, 2021: Provided further, That in accordance with section 4009(c) of Public Law 114–322, and as recommended by the Secretary in a letter dated July 23, 2021, funding provided for such purpose in fiscal year 2021 shall be made available to the El Paso Aquifer Storage and Recovery Using Reclaimed Water Project, the Pure Water Soquel: Groundwater Replenishment and Seawater Intrusion Prevention Project, the North San Diego Water Reuse Coalition Project, the Pure Water Oceanside Project, City of Santa Fe Reuse Pipeline Project, the Replenish Big Bear Project, the Central Coast Blue: Recycled Water Project, the Harvest Water Program, the East County Advanced Water Purification Program: Phase Two, the Ventura Water Pure Program, and the San Juan Watershed Project: Provided further, That in accordance with section 4009(a) of Public Law 114–322, and as recommended by the Secretary in a letter dated July 23, 2021, funding provided for such purpose in fiscal year 2021 shall be made available to the North Pleasant Valley Desalter Facility, the Mission Basin Groundwater Purification Facility Well Expansion and Brine Minimization Project, the Los Robles Desalter Project and the Regional Brackish Water Reclamation Program.CENTRAL VALLEY PROJECT RESTORATION FUNDFor carrying out the programs, projects, plans, habitat restoration, improvement, and acquisition provisions of the Central Valley Project Improvement Act, $56,499,000, to be derived from such sums as may be collected in the Central Valley Project Restoration Fund pursuant to sections 3407(d), 3404(c)(3), and 3405(f) of Public Law 102–575, to remain available until expended: Provided, That the Bureau of Reclamation is directed to assess and collect the full amount of the additional mitigation and restoration payments authorized by section 3407(d) of Public Law 102–575: Provided further, That none of the funds made available under this heading may be used for the acquisition or leasing of water for in-stream purposes if the water is already committed to in-stream purposes by a court adopted decree or order.CALIFORNIA BAY-DELTA RESTORATION(INCLUDING TRANSFERS OF FUNDS)For carrying out activities authorized by the Water Supply, Reliability, and Environmental Improvement Act, consistent with plans to be approved by the Secretary of the Interior, $33,000,000, to remain available until expended, of which such amounts as may be necessary to carry out such activities may be transferred to appropriate accounts of other participating Federal agencies to carry out authorized purposes: Provided, That funds appropriated herein may be used for the Federal share of the costs of CALFED Program management: Provided further, That CALFED implementation shall be carried out in a balanced manner with clear performance measures demonstrating concurrent progress in achieving the goals and objectives of the Program.POLICY AND ADMINISTRATIONFor expenses necessary for policy, administration, and related functions in the Office of the Commissioner, the Denver office, and offices in the six regions of the Bureau of Reclamation, to remain available until September 30, 2023, $64,400,000, to be derived from the Reclamation Fund and be nonreimbursable as provided in 43 U.S.C. 377: Provided, That no part of any other appropriation in this Act shall be available for activities or functions budgeted as policy and administration expenses.ADMINISTRATIVE PROVISIONAppropriations for the Bureau of Reclamation shall be available for purchase and replacement of motor vehicles and to provide necessary charging infrastructure.GENERAL PROVISIONS—DEPARTMENT OF THE INTERIOR201.(a)None of the funds provided in title II of this Act for Water and Related Resources, or provided by previous or subsequent appropriations Acts to the agencies or entities funded in title II of this Act for Water and Related Resources that remain available for obligation or expenditure in fiscal year 2022, shall be available for obligation or expenditure through a reprogramming of funds that—(1)initiates or creates a new program, project, or activity;(2)eliminates a program, project, or activity;(3)increases funds for any program, project, or activity for which funds have been denied or restricted by this Act, unless prior approval is received from the Committees on Appropriations of both Houses of Congress;(4)restarts or resumes any program, project or activity for which funds are not provided in this Act, unless prior approval is received from the Committees on Appropriations of both Houses of Congress;(5)transfers funds in excess of the following limits, unless prior approval is received from the Committees on Appropriations of both Houses of Congress:(A)15 percent for any program, project or activity for which $2,000,000 or more is available at the beginning of the fiscal year; or(B)$400,000 for any program, project or activity for which less than $2,000,000 is available at the beginning of the fiscal year;(6)transfers more than $500,000 from either the Facilities Operation, Maintenance, and Rehabilitation category or the Resources Management and Development category to any program, project, or activity in the other category, unless prior approval is received from the Committees on Appropriations of both Houses of Congress; or(7)transfers, where necessary to discharge legal obligations of the Bureau of Reclamation, more than $5,000,000 to provide adequate funds for settled contractor claims, increased contractor earnings due to accelerated rates of operations, and real estate deficiency judgments, unless prior approval is received from the Committees on Appropriations of both Houses of Congress.(b)Subsection (a)(5) shall not apply to any transfer of funds within the Facilities Operation, Maintenance, and Rehabilitation category.(c)For purposes of this section, the term transfer means any movement of funds into or out of a program, project, or activity.(d)Except as provided in subsections (a) and (b), the amounts made available in this title under the heading Bureau of Reclamation—Water and Related Resources shall be expended for the programs, projects, and activities specified in the Senate Recommended columns in the Water and Related Resources table included under the heading Title II—Department of the Interior in the report accompanying this Act.(e)The Bureau of Reclamation shall submit reports on a quarterly basis to the Committees on Appropriations of both Houses of Congress detailing all the funds reprogrammed between programs, projects, activities, or categories of funding. The first quarterly report shall be submitted not later than 60 days after the date of enactment of this Act.202.(a)None of the funds appropriated or otherwise made available by this Act may be used to determine the final point of discharge for the interceptor drain for the San Luis Unit until development by the Secretary of the Interior and the State of California of a plan, which shall conform to the water quality standards of the State of California as approved by the Administrator of the Environmental Protection Agency, to minimize any detrimental effect of the San Luis drainage waters.(b)The costs of the Kesterson Reservoir Cleanup Program and the costs of the San Joaquin Valley Drainage Program shall be classified by the Secretary of the Interior as reimbursable or nonreimbursable and collected until fully repaid pursuant to the Cleanup Program—Alternative Repayment Plan and the SJVDP—Alternative Repayment Plan described in the report entitled Repayment Report, Kesterson Reservoir Cleanup Program and San Joaquin Valley Drainage Program, February 1995, prepared by the Department of the Interior, Bureau of Reclamation. Any future obligations of funds by the United States relating to, or providing for, drainage service or drainage studies for the San Luis Unit shall be fully reimbursable by San Luis Unit beneficiaries of such service or studies pursuant to Federal reclamation law.203.Section 9504(e) of the Omnibus Public Land Management Act of 2009 (42 U.S.C. 10364(e)) is amended by striking $610,000,000 and inserting $730,000,000.204.Title I of Public Law 108–361 (the CALFED Bay-Delta Authorization Act) (118 Stat. 1681), as amended by section 4007(k) of Public Law 114–322, is amended by striking 2021 each place it appears and inserting 2022.205.Section 9106(g)(2) of Public Law 111–11 (Omnibus Public Land Management Act of 2009) is amended by striking 2021 and inserting 2022.206.(a)Section 104(c) of the Reclamation States Emergency Drought Relief Act of 1991 (43 U.S.C. 2214(c)) is amended by striking 2021 and inserting 2022.(b)Section 301 of the Reclamation States Emergency Drought Relief Act of 1991 (43 U.S.C. 2241) is amended by striking 2021 and inserting 2022.207.Section 1101(d) of the Reclamation Projects Authorization and Adjustment Act of 1992 (Public Law 102–575) is amended by striking $10,000,000 and inserting $13,000,000.IIIDEPARTMENT OF ENERGYENERGY PROGRAMS Energy Efficiency and Renewable EnergyFor Department of Energy expenses including the purchase, construction, and acquisition of plant and capital equipment, and other expenses necessary for energy efficiency and renewable energy activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $3,896,971,000 to remain available until expended: Provided, That of such amount, $220,000,000 shall be available until September 30, 2023, for program direction: Provided further, That of the amount appropriated in this paragraph, $77,047,000 shall be used for projects specified in the table that appears under the heading Congressionally Directed Spending Energy Efficiency and Renewable Energy Projects in the report of the Committee on Appropriations of the United States Senate to accompany this Act.Cybersecurity, Energy Security, and Emergency ResponseFor Department of Energy expenses including the purchase, construction, and acquisition of plant and capital equipment, and other expenses necessary for energy sector cybersecurity, energy security, and emergency response activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $177,000,000, to remain available until expended: Provided, That of such amount, $14,000,000 shall be available until September 30, 2023, for program direction: Provided further, That of the amount appropriated in this paragraph, $5,000,000 shall be used for projects specified in the table that appears under the heading Congressionally Directed Spending Cybersecurity, Energy Security, and Emergency Response Projects in the report of the Committee on Appropriations of the United States Senate to accompany this Act.ElectricityFor Department of Energy expenses including the purchase, construction, and acquisition of plant and capital equipment, and other expenses necessary for electricity activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $303,000,000, to remain available until expended: Provided, That of such amount, $20,000,000 shall be available until September 30, 2023, for program direction: Provided further, That of the amount appropriated in this paragraph, $2,850,000 shall be used for projects specified in the table that appears under the heading Congressionally Directed Spending Electricity Projects in the report of the Committee on Appropriations of the United States Senate to accompany this Act.Nuclear EnergyFor Department of Energy expenses including the purchase, construction, and acquisition of plant and capital equipment, and other expenses necessary for nuclear energy activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $1,590,800,000, to remain available until expended: Provided, That of such amount, $85,000,000 shall be available until September 30, 2023, for program direction: Provided further, That section 954(a)(6) of the Energy Policy Act of 2005, as amended, shall not apply to amounts appropriated under this heading.Fossil Energy and Carbon ManagementFor Department of Energy expenses necessary in carrying out fossil energy and carbon management research and development activities, under the authority of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition of interest, including defeasible and equitable interests in any real property or any facility or for plant or facility acquisition or expansion, and for conducting inquiries, technological investigations and research concerning the extraction, processing, use, and disposal of mineral substances without objectionable social and environmental costs (30 U.S.C. 3, 1602, and 1603), $850,000,000, to remain available until expended: Provided, That of such amount $65,800,000 shall be available until September 30, 2023, for program direction: Provided further, That of the amount appropriated in this paragraph, $20,199,000 shall be used for projects specified in the table that appears under the heading Congressionally Directed Spending Fossil Energy and Carbon Management Projects in the report of the Committee on Appropriations of the United States Senate to accompany this Act.Naval Petroleum and Oil Shale ReservesFor Department of Energy expenses necessary to carry out naval petroleum and oil shale reserve activities, $13,650,000, to remain available until expended: Provided, That notwithstanding any other provision of law, unobligated funds remaining from prior years shall be available for all naval petroleum and oil shale reserve activities.Strategic Petroleum ReserveFor Department of Energy expenses necessary for Strategic Petroleum Reserve facility development and operations and program management activities pursuant to the Energy Policy and Conservation Act (42 U.S.C. 6201 et seq.), $197,000,000, to remain available until expended: Provided, That notwithstanding sections 161 and 167 of the Energy Policy and Conservation Act (42 U.S.C. 6241, 6247), the Secretary of Energy shall draw down and sell one million barrels of refined petroleum product from the Strategic Petroleum Reserve during fiscal year 2022: Provided further, That all proceeds from such sale shall be deposited into the general fund of the Treasury during fiscal year 2022: Provided further, That upon the completion of such sale, the Secretary shall carry out the closure of the Northeast Gasoline Supply Reserve.SPR Petroleum AccountFor the acquisition, transportation, and injection of petroleum products, and for other necessary expenses pursuant to the Energy Policy and Conservation Act of 1975, as amended (42 U.S.C. 6201 et seq.), sections 403 and 404 of the Bipartisan Budget Act of 2015 (42 U.S.C. 6241, 6239 note), and section 5010 of the 21st Century Cures Act (Public Law 114–255), $7,350,000, to remain available until expended.Northeast Home Heating Oil ReserveFor Department of Energy expenses necessary for Northeast Home Heating Oil Reserve storage, operation, and management activities pursuant to the Energy Policy and Conservation Act (42 U.S.C. 6201 et seq.), $6,500,000, to remain available until expended.Energy Information AdministrationFor Department of Energy expenses necessary in carrying out the activities of the Energy Information Administration, $129,087,000, to remain available until expended.Non-Defense Environmental CleanupFor Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other expenses necessary for non-defense environmental cleanup activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $338,863,000, to remain available until expended: Provided, That, in addition, fees collected pursuant to subsection (b)(1) of section 6939f of title 42, United States Code, and deposited under this heading in fiscal year 2022 pursuant to section 309 of title III of division C of Public Law 116–94 are appropriated, to remain available until expended, for mercury storage costs.Uranium Enrichment Decontamination and Decommissioning FundFor Department of Energy expenses necessary in carrying out uranium enrichment facility decontamination and decommissioning, remedial actions, and other activities of title II of the Atomic Energy Act of 1954, and title X, subtitle A, of the Energy Policy Act of 1992, $860,000,000, to be derived from the Uranium Enrichment Decontamination and Decommissioning Fund, to remain available until expended, of which $16,155,000 shall be available in accordance with title X, subtitle A, of the Energy Policy Act of 1992.ScienceFor Department of Energy expenses including the purchase, construction, and acquisition of plant and capital equipment, and other expenses necessary for science activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, and purchase of not more than 35 passenger motor vehicles for replacement only, $7,490,000,000, to remain available until expended: Provided, That of such amount, $202,000,000 shall be available until September 30, 2023, for program direction.Nuclear Waste DisposalFor Department of Energy expenses necessary for nuclear waste disposal activities to carry out the purposes of the Nuclear Waste Policy Act of 1982, Public Law 97–425, as amended, including interim storage activities, $27,500,000, to remain available until expended, of which $7,500,000 shall be derived from the Nuclear Waste Fund.Technology TransitionsFor Department of Energy expenses necessary for carrying out the activities of technology transitions, $19,470,000, to remain available until expended: Provided, That of such amount, $8,375,000 shall be available until September 30, 2023, for program direction.Clean Energy DemonstrationsFor Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other expenses necessary for clean energy demonstrations in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $100,000,000, to remain available until expended: Provided, That of such amount, $8,400,000 shall be available until September 30, 2023, for program direction. Advanced Research Projects Agency—EnergyFor Department of Energy expenses necessary in carrying out the activities authorized by section 5012 of the America COMPETES Act (Public Law 110–69), $500,000,000, to remain available until expended: Provided, That of such amount, $37,000,000 shall be available until September 30, 2023, for program direction.Title 17 Innovative Technology Loan Guarantee ProgramSuch sums as are derived from amounts received from borrowers pursuant to section 1702(b) of the Energy Policy Act of 2005 under this heading in prior Acts, shall be collected in accordance with section 502(7) of the Congressional Budget Act of 1974: Provided, That for necessary administrative expenses of the Title 17 Innovative Technology Loan Guarantee Program, as authorized, $32,000,000 is appropriated, to remain available until September 30, 2023: Provided further, That up to $32,000,000 of fees collected in fiscal year 2022 pursuant to section 1702(h) of the Energy Policy Act of 2005 shall be credited as offsetting collections under this heading and used for necessary administrative expenses in this appropriation and shall remain available until September 30, 2023: Provided further, That to the extent that fees collected in fiscal year 2022 exceed $32,000,000, those excess amounts shall be credited as offsetting collections under this heading and available in future fiscal years only to the extent provided in advance in appropriations Acts: Provided further, That the sum herein appropriated from the general fund shall be reduced (1) as such fees are received during fiscal year 2022 (estimated at $3,000,000) and (2) to the extent that any remaining general fund appropriations can be derived from fees collected in previous fiscal years that are not otherwise appropriated, so as to result in a final fiscal year 2022 appropriation from the general fund estimated at $0: Provided further, That the Department of Energy shall not subordinate any loan obligation to other financing in violation of section 1702 of the Energy Policy Act of 2005 or subordinate any Guaranteed Obligation to any loan or other debt obligations in violation of section 609.10 of title 10, Code of Federal Regulations.Advanced Technology Vehicles Manufacturing Loan ProgramFor Department of Energy administrative expenses necessary in carrying out the Advanced Technology Vehicles Manufacturing Loan Program, $5,000,000, to remain available until September 30, 2023.Tribal Energy Loan Guarantee ProgramFor Department of Energy administrative expenses necessary in carrying out the Tribal Energy Loan Guarantee Program, $2,000,000, to remain available until September 30, 2023: Provided, That in this fiscal year and subsequent fiscal years, under section 3502(c) of title 25, United States Code, the Secretary of Energy may provide direct loans, as defined in section 661a of title 2, United States Code: Provided further, That any funds previously appropriated for the cost of loan guarantees under section 3502(c) of title 25, United States Code, may also be used for the cost of direct loans provided under such section of such title.Office of Indian Energy Policy and ProgramsFor necessary expenses for Indian Energy activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), $122,000,000, to remain available until expended: Provided, That of the amount appropriated under this heading, $5,523,000 shall be available until September 30, 2023, for program direction.Departmental AdministrationFor salaries and expenses of the Department of Energy necessary for departmental administration in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), $343,578,000, to remain available until September 30, 2023, including the hire of passenger motor vehicles and official reception and representation expenses not to exceed $30,000, plus such additional amounts as necessary to cover increases in the estimated amount of cost of work for others notwithstanding the provisions of the Anti-Deficiency Act (31 U.S.C. 1511 et seq.): Provided, That such increases in cost of work are offset by revenue increases of the same or greater amount: Provided further, That moneys received by the Department for miscellaneous revenues estimated to total $100,578,000 in fiscal year 2022 may be retained and used for operating expenses within this account, as authorized by section 201 of Public Law 95–238, notwithstanding the provisions of 31 U.S.C. 3302: Provided further, That the sum herein appropriated shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2022 appropriation from the general fund estimated at not more than $243,000,000.Office of the Inspector GeneralFor expenses necessary for the Office of the Inspector General in carrying out the provisions of the Inspector General Act of 1978, $78,000,000, to remain available until September 30, 2023.ATOMIC ENERGY DEFENSE ACTIVITIESNATIONAL NUCLEAR SECURITY ADMINISTRATIONWeapons ActivitiesFor Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other incidental expenses necessary for atomic energy defense weapons activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, and the purchase of not to exceed one ambulance, for replacement only, $15,484,295,000, to remain available until expended: Provided, That of such amount, $117,060,000 shall be available until September 30, 2023, for program direction.Defense Nuclear NonproliferationFor Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other incidental expenses necessary for defense nuclear nonproliferation activities, in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $2,264,000,000, to remain available until expended.Naval Reactors(INCLUDING TRANSFER OF FUNDS)For Department of Energy expenses necessary for naval reactors activities to carry out the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition (by purchase, condemnation, construction, or otherwise) of real property, plant, and capital equipment, facilities, and facility expansion, $1,840,505,000, to remain available until expended, of which, $89,108,000 shall be transferred to Department of Energy—Energy Programs—Nuclear Energy, for the Advanced Test Reactor: Provided, That of such amount, $55,579,000 shall be available until September 30, 2023, for program direction.Federal Salaries and ExpensesFor expenses necessary for Federal Salaries and Expenses in the National Nuclear Security Administration, $453,000,000, to remain available until September 30, 2023, including official reception and representation expenses not to exceed $17,000.ENVIRONMENTAL AND OTHER DEFENSE ACTIVITIESDefense Environmental CleanupFor Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other expenses necessary for atomic energy defense environmental cleanup activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, and the purchase of not to exceed 1 passenger minivan for replacement only, $6,510,000,000, to remain available until expended: Provided, That of such amount, $297,000,000 shall be available until September 30, 2023, for program direction.Defense Uranium Enrichment Decontamination and Decommissioning (INCLUDING TRANSFER OF FUNDS)For an additional amount for atomic energy defense environmental cleanup activities for Department of Energy contributions for uranium enrichment decontamination and decommissioning activities, $860,000,000, to be deposited into the Defense Environmental Cleanup account, which shall be transferred to the Uranium Enrichment Decontamination and Decommissioning Fund. Other Defense ActivitiesFor Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other expenses, necessary for atomic energy defense, other defense activities, and classified activities, in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $930,400,000, to remain available until expended: Provided, That of such amount, $317,636,000 shall be available until September 30, 2023, for program direction.POWER MARKETING ADMINISTRATIONSBonneville Power Administration FundExpenditures from the Bonneville Power Administration Fund, established pursuant to Public Law 93–454, are approved for the Umatilla Hatchery Facility Project and, in addition, for official reception and representation expenses in an amount not to exceed $5,000: Provided, That during fiscal year 2022, no new direct loan obligations may be made.Operation and Maintenance, Southeastern Power AdministrationFor expenses necessary for operation and maintenance of power transmission facilities and for marketing electric power and energy, including transmission wheeling and ancillary services, pursuant to section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), as applied to the southeastern power area, $7,184,000, including official reception and representation expenses in an amount not to exceed $1,500, to remain available until expended: Provided, That notwithstanding 31 U.S.C. 3302 and section 5 of the Flood Control Act of 1944, up to $7,184,000 collected by the Southeastern Power Administration from the sale of power and related services shall be credited to this account as discretionary offsetting collections, to remain available until expended for the sole purpose of funding the annual expenses of the Southeastern Power Administration: Provided further, That the sum herein appropriated for annual expenses shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2022 appropriation estimated at not more than $0: Provided further, That notwithstanding 31 U.S.C. 3302, up to $74,986,000 collected by the Southeastern Power Administration pursuant to the Flood Control Act of 1944 to recover purchase power and wheeling expenses shall be credited to this account as offsetting collections, to remain available until expended for the sole purpose of making purchase power and wheeling expenditures: Provided further, That for purposes of this appropriation, annual expenses means expenditures that are generally recovered in the same year that they are incurred (excluding purchase power and wheeling expenses).Operation and Maintenance, Southwestern Power AdministrationFor expenses necessary for operation and maintenance of power transmission facilities and for marketing electric power and energy, for construction and acquisition of transmission lines, substations and appurtenant facilities, and for administrative expenses, including official reception and representation expenses in an amount not to exceed $1,500 in carrying out section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), as applied to the Southwestern Power Administration, $48,324,000, to remain available until expended: Provided, That notwithstanding 31 U.S.C. 3302 and section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), up to $37,924,000 collected by the Southwestern Power Administration from the sale of power and related services shall be credited to this account as discretionary offsetting collections, to remain available until expended, for the sole purpose of funding the annual expenses of the Southwestern Power Administration: Provided further, That the sum herein appropriated for annual expenses shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2022 appropriation estimated at not more than $10,400,000: Provided further, That notwithstanding 31 U.S.C. 3302, up to $70,000,000 collected by the Southwestern Power Administration pursuant to the Flood Control Act of 1944 to recover purchase power and wheeling expenses shall be credited to this account as offsetting collections, to remain available until expended for the sole purpose of making purchase power and wheeling expenditures: Provided further, That for purposes of this appropriation, annual expenses means expenditures that are generally recovered in the same year that they are incurred (excluding purchase power and wheeling expenses).Construction, Rehabilitation, Operation and Maintenance, Western Area Power AdministrationFor carrying out the functions authorized by title III, section 302(a)(1)(E) of the Act of August 4, 1977 (42 U.S.C. 7152), and other related activities including conservation and renewable resources programs as authorized, $285,237,0000, including official reception and representation expenses in an amount not to exceed $1,500, to remain available until expended, of which $285,237,000 shall be derived from the Department of the Interior Reclamation Fund: Provided, That notwithstanding 31 U.S.C. 3302, section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), and section 1 of the Interior Department Appropriation Act, 1939 (43 U.S.C. 392a), up to $194,465,000 collected by the Western Area Power Administration from the sale of power and related services shall be credited to this account as discretionary offsetting collections, to remain available until expended, for the sole purpose of funding the annual expenses of the Western Area Power Administration: Provided further, That the sum herein appropriated for annual expenses shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2022 appropriation estimated at not more than $90,772,000, of which $90,772,000 is derived from the Reclamation Fund: Provided further, That notwithstanding 31 U.S.C. 3302, up to $316,000,000 collected by the Western Area Power Administration pursuant to the Flood Control Act of 1944 and the Reclamation Project Act of 1939 to recover purchase power and wheeling expenses shall be credited to this account as offsetting collections, to remain available until expended for the sole purpose of making purchase power and wheeling expenditures: Provided further, That for purposes of this appropriation, annual expenses means expenditures that are generally recovered in the same year that they are incurred (excluding purchase power and wheeling expenses).Falcon and Amistad Operating and Maintenance FundFor operation, maintenance, and emergency costs for the hydroelectric facilities at the Falcon and Amistad Dams, $5,808,000, to remain available until expended, and to be derived from the Falcon and Amistad Operating and Maintenance Fund of the Western Area Power Administration, as provided in section 2 of the Act of June 18, 1954 (68 Stat. 255): Provided, That notwithstanding the provisions of that Act and of 31 U.S.C. 3302, up to $5,580,000 collected by the Western Area Power Administration from the sale of power and related services from the Falcon and Amistad Dams shall be credited to this account as discretionary offsetting collections, to remain available until expended for the sole purpose of funding the annual expenses of the hydroelectric facilities of these Dams and associated Western Area Power Administration activities: Provided further, That the sum herein appropriated for annual expenses shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2022 appropriation estimated at not more than $228,000: Provided further, That for purposes of this appropriation, annual expenses means expenditures that are generally recovered in the same year that they are incurred: Provided further, That for fiscal year 2022, the Administrator of the Western Area Power Administration may accept up to $1,737,000 in funds contributed by United States power customers of the Falcon and Amistad Dams for deposit into the Falcon and Amistad Operating and Maintenance Fund, and such funds shall be available for the purpose for which contributed in like manner as if said sums had been specifically appropriated for such purpose: Provided further, That any such funds shall be available without further appropriation and without fiscal year limitation for use by the Commissioner of the United States Section of the International Boundary and Water Commission for the sole purpose of operating, maintaining, repairing, rehabilitating, replacing, or upgrading the hydroelectric facilities at these Dams in accordance with agreements reached between the Administrator, Commissioner, and the power customers.Federal Energy Regulatory CommissionSALARIES AND EXPENSESFor expenses necessary for the Federal Energy Regulatory Commission to carry out the provisions of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including services as authorized by 5 U.S.C. 3109, official reception and representation expenses not to exceed $3,000, and the hire of passenger motor vehicles, $466,426,000, to remain available until expended:Provided, That notwithstanding any other provision of law, not to exceed $466,426,000 of revenues from fees and annual charges, and other services and collections in fiscal year 2022 shall be retained and used for expenses necessary in this account, and shall remain available until expended: Provided further, That the sum herein appropriated from the general fund shall be reduced as revenues are received during fiscal year 2022 so as to result in a final fiscal year 2022 appropriation from the general fund estimated at not more than $0.GENERAL PROVISIONS—DEPARTMENT OF ENERGY(INCLUDING TRANSFER OF FUNDS)301.(a)No appropriation, funds, or authority made available by this title for the Department of Energy shall be used to initiate or resume any program, project, or activity or to prepare or initiate Requests For Proposals or similar arrangements (including Requests for Quotations, Requests for Information, and Funding Opportunity Announcements) for a program, project, or activity if the program, project, or activity has not been funded by Congress.(b)(1)Unless the Secretary of Energy notifies the Committees on Appropriations of both Houses of Congress at least 3 full business days in advance, none of the funds made available in this title may be used to—(A)make a grant allocation or discretionary grant award totaling $1,000,000 or more;(B)make a discretionary contract award or Other Transaction Agreement totaling $1,000,000 or more, including a contract covered by the Federal Acquisition Regulation;(C)issue a letter of intent to make an allocation, award, or Agreement in excess of the limits in subparagraph (A) or (B); or(D)announce publicly the intention to make an allocation, award, or Agreement in excess of the limits in subparagraph (A) or (B).(2)The Secretary of Energy shall submit to the Committees on Appropriations of both Houses of Congress within 15 days of the conclusion of each quarter a report detailing each grant allocation or discretionary grant award totaling less than $1,000,000 provided during the previous quarter.(3)The notification required by paragraph (1) and the report required by paragraph (2) shall include the recipient of the award, the amount of the award, the fiscal year for which the funds for the award were appropriated, the account and program, project, or activity from which the funds are being drawn, the title of the award, and a brief description of the activity for which the award is made.(c)The Department of Energy may not, with respect to any program, project, or activity that uses budget authority made available in this title under the heading Department of Energy—Energy Programs, enter into a multiyear contract, award a multiyear grant, or enter into a multiyear cooperative agreement unless—(1)the contract, grant, or cooperative agreement is funded for the full period of performance as anticipated at the time of award; or(2)the contract, grant, or cooperative agreement includes a clause conditioning the Federal Government's obligation on the availability of future year budget authority and the Secretary notifies the Committees on Appropriations of both Houses of Congress at least 3 days in advance.(d)Except as provided in subsections (e), (f), and (g), the amounts made available by this title shall be expended as authorized by law for the programs, projects, and activities specified in the Final Bill column in the Department of Energy table included under the heading Title III—Department of Energy in the report accompanying this Act.(e)The amounts made available by this title may be reprogrammed for any program, project, or activity, and the Department shall notify, and obtain the prior approval of, the Committees on Appropriations of both Houses of Congress at least 30 days prior to the use of any proposed reprogramming that would cause any program, project, or activity funding level to increase or decrease by more than $5,000,000 or 10 percent, whichever is less, during the time period covered by this Act.(f)None of the funds provided in this title shall be available for obligation or expenditure through a reprogramming of funds that—(1)creates, initiates, or eliminates a program, project, or activity;(2)increases funds or personnel for any program, project, or activity for which funds are denied or restricted by this Act; or(3)reduces funds that are directed to be used for a specific program, project, or activity by this Act.(g)(1)The Secretary of Energy may waive any requirement or restriction in this section that applies to the use of funds made available for the Department of Energy if compliance with such requirement or restriction would pose a substantial risk to human health, the environment, welfare, or national security.(2)The Secretary of Energy shall notify the Committees on Appropriations of both Houses of Congress of any waiver under paragraph (1) as soon as practicable, but not later than 3 days after the date of the activity to which a requirement or restriction would otherwise have applied. Such notice shall include an explanation of the substantial risk under paragraph (1) that permitted such waiver.(h)The unexpended balances of prior appropriations provided for activities in this Act may be available to the same appropriation accounts for such activities established pursuant to this title. Available balances may be merged with funds in the applicable established accounts and thereafter may be accounted for as one fund for the same time period as originally enacted.302.Funds appropriated by this or any other Act, or made available by the transfer of funds in this Act, for intelligence activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 3094) during fiscal year 2022 until the enactment of the Intelligence Authorization Act for fiscal year 2022.303.None of the funds made available in this title shall be used for the construction of facilities classified as high-hazard nuclear facilities under 10 CFR Part 830 unless independent oversight is conducted by the Office of Enterprise Assessments to ensure the project is in compliance with nuclear safety requirements.304.None of the funds made available in this title may be used to approve critical decision-2 or critical decision-3 under Department of Energy Order 413.3B, or any successive departmental guidance, for construction projects where the total project cost exceeds $100,000,000, until a separate independent cost estimate has been developed for the project for that critical decision.305.No funds shall be transferred directly from Department of Energy—Power Marketing Administration—Colorado River Basins Power Marketing Fund, Western Area Power Administration to the general fund of the Treasury in the current fiscal year.306.(a)In generalThe Secretary shall establish an experienced worker program, to be known as Department of Energy Experienced Worker Program, for the purpose of awarding grants and entering into cooperative agreements under subsection (b) for the purpose of using the talents of individuals in the United States who are age 55 or older and are not employees of the Department to provide technical, professional and administrative services to support the mission of the Department of Energy.(b)Grants and Cooperative Agreements(1)In generalNotwithstanding any other provision of law relating to Federal grants and cooperative agreements, the Secretary may make grants to, or enter into cooperative agreements with, private national nonprofit organizations eligible to receive grants under title V of the Older Americans Act of 1965 (42 U.S.C. 3056 et seq.) to use the talents of individuals in the United States who are age 55 or older in programs authorized by other provisions of law administered by the Secretary and consistent with such provisions of law.(2)RequirementsPrior to awarding a grant or entering into a cooperative agreement under paragraph (1), the Secretary shall ensure that the grant or cooperative agreement would not—(A)result in the displacement of individuals currently employed by the Department, including partial displacement through reduction of non-overtime hours, wages, or employment benefits;(B)result in the use of an individual under the Department of Energy Experienced Worker Program for a job or function in a case in which a Federal employee is in a layoff status from the same or substantially equivalent job within the Department; or(C)affect existing contracts for services.307.(a)Of the unobligated balances available to the Department of Energy from amounts appropriated in prior Acts, the following funds are hereby rescinded from the following accounts and programs in the specified amounts—(1)Defense Nuclear Nonproliferation for the construction project 99–D–143, $330,000,000; and(2)Naval Reactors, $6,000,000.(b)No amounts may be rescinded under subsection (a) from amounts that were previously designated by the Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985.308.(a)DefinitionsIn this section:(1)Affected indian tribeThe term affected Indian tribe has the meaning given the term in section 2 of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101).(2)High-level radioactive wasteThe term high-level radioactive waste has the meaning given the term in section 2 of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101).(3)Nuclear waste fundThe term Nuclear Waste Fund means the Nuclear Waste Fund established under section 302(c) of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10222(c)).(4)SecretaryThe term Secretary means the Secretary of Energy.(5)Spent nuclear fuelThe term spent nuclear fuel has the meaning given the term in section 2 of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101).(b)Pilot programNotwithstanding any provision of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101 et seq.), the Secretary is authorized, in the current fiscal year and subsequent fiscal years, to conduct a pilot program to license, construct, and operate 1 or more Federal consolidated storage facilities to provide interim storage as needed for spent nuclear fuel and high-level radioactive waste, with priority for storage given to spent nuclear fuel located on sites without an operating nuclear reactor.(c)Requests for proposalsNot later than 120 days after the date of enactment of this Act, the Secretary shall issue a request for proposals for cooperative agreements—(1)to obtain any license necessary from the Nuclear Regulatory Commission for the construction of 1 or more consolidated storage facilities;(2)to demonstrate the safe transportation of spent nuclear fuel and high-level radioactive waste, as applicable; and(3)to demonstrate the safe storage of spent nuclear fuel and high-level radioactive waste, as applicable, at the 1 or more consolidated storage facilities pending the construction and operation of deep geologic disposal capacity for the permanent disposal of the spent nuclear fuel.(d)Consent-Based approvalPrior to siting a consolidated storage facility pursuant to this section, the Secretary shall enter into an agreement to host the facility with—(1)the Governor of the State;(2)each unit of local government within the jurisdiction of which the facility is proposed to be located; and(3)each affected Indian tribe.(e)ApplicabilityIn executing this section, the Secretary shall comply with—(1)all licensing requirements and regulations of the Nuclear Regulatory Commission; and(2)all other applicable laws (including regulations).(f)Pilot program planNot later than 120 days after the date on which the Secretary issues the request for proposals under subsection (c), the Secretary shall submit to Congress a plan to carry out this section that includes—(1)an estimate of the cost of licensing, constructing, and operating a consolidated storage facility, including the transportation costs, on an annual basis, over the expected lifetime of the facility;(2)a schedule for—(A)obtaining any license necessary to construct and operate a consolidated storage facility from the Nuclear Regulatory Commission;(B)constructing the facility;(C)transporting spent fuel to the facility; and(D)removing the spent fuel and decommissioning the facility;(3)an estimate of the cost of any financial assistance, compensation, or incentives proposed to be paid to the host State, Indian tribe, or local government;(4)an estimate of any future reductions in the damages expected to be paid by the United States for the delay of the Department of Energy in accepting spent fuel expected to result from the pilot program;(5)recommendations for any additional legislation needed to authorize and implement the pilot program; and(6)recommendations for a mechanism to ensure that any spent nuclear fuel or high-level radioactive waste stored at a consolidated storage facility pursuant to this section shall move to deep geologic disposal capacity, following a consent-based approval process for that deep geologic disposal capacity consistent with subsection (d), within a reasonable time after the issuance of a license to construct and operate the consolidated storage facility.(g)Public participationPrior to choosing a site for the construction of a consolidated storage facility under this section, the Secretary shall conduct 1 or more public hearings in the vicinity of each potential site and in at least 1 other location within the State in which the site is located to solicit public comments and recommendations.(h)Use of nuclear waste fundThe Secretary may make expenditures from the Nuclear Waste Fund to carry out this section, subject to appropriations.IVINDEPENDENT AGENCIESAppalachian Regional CommissionFor expenses necessary to carry out the programs authorized by the Appalachian Regional Development Act of 1965, as amended, notwithstanding 40 U.S.C. 14704, and for expenses necessary for the Federal Co-Chairman and the Alternate on the Appalachian Regional Commission, for payment of the Federal share of the administrative expenses of the Commission, including services as authorized by 5 U.S.C. 3109, and hire of passenger motor vehicles, $210,000,000, to remain available until expended.Defense Nuclear Facilities Safety BoardSALARIES AND EXPENSESFor expenses necessary for the Defense Nuclear Facilities Safety Board in carrying out activities authorized by the Atomic Energy Act of 1954, as amended by Public Law 100–456, section 1441, $31,000,000, to remain available until September 30, 2023.Delta Regional AuthoritySALARIES AND EXPENSESFor expenses necessary for the Delta Regional Authority and to carry out its activities, as authorized by the Delta Regional Authority Act of 2000, notwithstanding sections 382F(d), 382M, and 382N of said Act, $30,100,000, to remain available until expended.Denali CommissionFor expenses necessary for the Denali Commission including the purchase, construction, and acquisition of plant and capital equipment as necessary and other expenses, $15,100,000, to remain available until expended, notwithstanding the limitations contained in section 306(g) of the Denali Commission Act of 1998: Provided, That funds shall be available for construction projects for which the Denali Commission is the sole or primary funding source in an amount not to exceed 80 percent of total project cost for distressed communities, as defined by section 307 of the Denali Commission Act of 1998 (division C, title III, Public Law 105–277), as amended by section 701 of appendix D, title VII, Public Law 106–113 (113 Stat. 1501A–280), and an amount not to exceed 50 percent for non-distressed communities: Provided further, That notwithstanding any other provision of law regarding payment of a non-Federal share in connection with a grant-in-aid program, amounts under this heading shall be available for the payment of such a non-Federal share for any project for which the Denali Commission is not the sole or primary funding source, provided that such project is consistent with the purposes of the Commission.Northern Border Regional CommissionFor expenses necessary for the Northern Border Regional Commission in carrying out activities authorized by subtitle V of title 40, United States Code, $35,000,000, to remain available until expended: Provided, That such amounts shall be available for administrative expenses, notwithstanding section 15751(b) of title 40, United States Code.Southeast Crescent Regional CommissionFor expenses necessary for the Southeast Crescent Regional Commission in carrying out activities authorized by subtitle V of title 40, United States Code, $2,500,000, to remain available until expended.Southwest Border Regional CommissionFor expenses necessary for the Southwest Border Regional Commission in carrying out activities authorized by subtitle V of title 40, United States Code, $2,500,000, to remain available until expended.Nuclear Regulatory CommissionSALARIES AND EXPENSESFor expenses necessary for the Commission in carrying out the purposes of the Energy Reorganization Act of 1974 and the Atomic Energy Act of 1954, $873,901,000, including official representation expenses not to exceed $25,000, to remain available until expended: Provided, That of the amount appropriated herein, not more than $9,500,000 may be made available for salaries, travel, and other support costs for the Office of the Commission, to remain available until September 30, 2023: Provided further, That revenues from licensing fees, inspection services, and other services and collections estimated at $745,258,000 in fiscal year 2022 shall be retained and used for necessary salaries and expenses in this account, notwithstanding 31 U.S.C. 3302, and shall remain available until expended: Provided further, That the sum herein appropriated shall be reduced by the amount of revenues received during fiscal year 2022 so as to result in a final fiscal year 2022 appropriation estimated at not more than $128,643,000.OFFICE OF INSPECTOR GENERALFor expenses necessary for the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $13,799,000, to remain available until September 30, 2023: Provided, That revenues from licensing fees, inspection services, and other services and collections estimated at $11,442,000 in fiscal year 2022 shall be retained and be available until September 30, 2023, for necessary salaries and expenses in this account, notwithstanding section 3302 of title 31, United States Code:Provided further, That the sum herein appropriated shall be reduced by the amount of revenues received during fiscal year 2022 so as to result in a final fiscal year 2022 appropriation estimated at not more than $2,357,000: Provided further, That of the amounts appropriated under this heading, $1,146,000 shall be for Inspector General services for the Defense Nuclear Facilities Safety Board.Nuclear Waste Technical Review BoardSALARIES AND EXPENSESFor expenses necessary for the Nuclear Waste Technical Review Board, as authorized by Public Law 100–203, section 5051, $3,800,000, to be derived from the Nuclear Waste Fund, to remain available until September 30, 2023.GENERAL PROVISIONS—INDEPENDENT AGENCIES401.The Nuclear Regulatory Commission shall comply with the July 5, 2011, version of Chapter VI of its Internal Commission Procedures when responding to Congressional requests for information, consistent with Department of Justice guidance for all Federal agencies.402.(a)The amounts made available by this title for the Nuclear Regulatory Commission may be reprogrammed for any program, project, or activity, and the Commission shall notify the Committees on Appropriations of both Houses of Congress at least 30 days prior to the use of any proposed reprogramming that would cause any program funding level to increase or decrease by more than $500,000 or 10 percent, whichever is less, during the time period covered by this Act.(b)(1)The Nuclear Regulatory Commission may waive the notification requirement in subsection (a) if compliance with such requirement would pose a substantial risk to human health, the environment, welfare, or national security.(2)The Nuclear Regulatory Commission shall notify the Committees on Appropriations of both Houses of Congress of any waiver under paragraph (1) as soon as practicable, but not later than 3 days after the date of the activity to which a requirement or restriction would otherwise have applied. Such notice shall include an explanation of the substantial risk under paragraph (1) that permitted such waiver and shall provide a detailed report to the Committees of such waiver and changes to funding levels to programs, projects, or activities.(c)Except as provided in subsections (a), (b), and (d), the amounts made available by this title for Nuclear Regulatory Commission—Salaries and Expenses shall be expended as directed in the report accompanying this Act.(d)None of the funds provided for the Nuclear Regulatory Commission shall be available for obligation or expenditure through a reprogramming of funds that increases funds or personnel for any program, project, or activity for which funds are denied or restricted by this Act.(e)The Commission shall provide a monthly report to the Committees on Appropriations of both Houses of Congress, which includes the following for each program, project, or activity, including any prior year appropriations—(1)total budget authority;(2)total unobligated balances; and(3)total unliquidated obligations.VGENERAL PROVISIONS(INCLUDING TRANSFER OF FUNDS)501.None of the funds appropriated by this Act may be used in any way, directly or indirectly, to influence congressional action on any legislation or appropriation matters pending before Congress, other than to communicate to Members of Congress as described in 18 U.S.C. 1913.502.(a)None of the funds made available in title III of this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by or transfer authority provided in this Act or any other appropriations Act for any fiscal year, transfer authority referenced in the report accompanying this Act, or any authority whereby a department, agency, or instrumentality of the United States Government may provide goods or services to another department, agency, or instrumentality.(b)None of the funds made available for any department, agency, or instrumentality of the United States Government may be transferred to accounts funded in title III of this Act, except pursuant to a transfer made by or transfer authority provided in this Act or any other appropriations Act for any fiscal year, transfer authority referenced in the report accompanying this Act, or any authority whereby a department, agency, or instrumentality of the United States Government may provide goods or services to another department, agency, or instrumentality.(c)The head of any relevant department or agency funded in this Act utilizing any transfer authority shall submit to the Committees on Appropriations of both Houses of Congress a semiannual report detailing the transfer authorities, except for any authority whereby a department, agency, or instrumentality of the United States Government may provide goods or services to another department, agency, or instrumentality, used in the previous 6 months and in the year-to-date. This report shall include the amounts transferred and the purposes for which they were transferred, and shall not replace or modify existing notification requirements for each authority.503.None of the funds made available by this Act may be used in contravention of Executive Order No. 12898 of February 11, 1994 (Federal Actions to Address Environmental Justice in Minority Populations and Low-Income Populations).504.(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography.(b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, Tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities.505.For an additional amount for Bureau of Reclamation—Water and Related Resources, $450,000,000, to remain available until expended for activities to address drought, as determined by the Secretary of the Interior: Provided, That not later than 60 days after the date of enactment of this Act, the Secretary of the Interior shall submit to the House and Senate Committees on Appropriations a detailed spend plan, including a list of project locations to be funded: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, and to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985.This Act may be cited as the Energy and Water Development and Related Agencies Appropriations Act, 2022.August 4, 2021 Read twice and placed on the calendar